DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2022 has been entered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Election/Restrictions
Claims 1-2 and 10-17 are allowable. The restriction requirement between Group (claims 1-2 and 10-17) and Group II (claims 18-20), as set forth in the Office action mailed on 05/20/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/20/2021 is withdrawn. Claim 18, directed to an epoxy resin cured product, and claims 19-20, directed to a composite material, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Terminal Disclaimer
The terminal disclaimer filed on 04/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16,651,066 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 04/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16,970,955 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 04/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16,651,015 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 04/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 11,015,020 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 04/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,800,872 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 04/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,920,010 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-2 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Akatsuka et al. (US 2003/0229159 A1) teaches an epoxy resin comprising the compound having a structure expressed by the following chemical formula: 
    PNG
    media_image1.png
    92
    802
    media_image1.png
    Greyscale
 [0012], wherein the epoxy resin is manufactured by reaction of an epoxy resin with one mesogen contained in a molecule and a compound with two elements of active hydrogen contained in a molecule [0014], wherein the epoxy resin with one mesogen contained in a molecule has the formula 
    PNG
    media_image2.png
    88
    340
    media_image2.png
    Greyscale
, and the compound with two elements of active hydrogen contained in a molecule has the formula 
    PNG
    media_image3.png
    27
    123
    media_image3.png
    Greyscale
 [0025], where Ms denotes a mesogen and R denotes a spacer [0013], wherein the compound with two elements of active hydrogen contained in one molecule is biphenol [0022], which reads on an epoxy resin, comprising an epoxy compound having two mesogenic structures and one divalent biphenyl group as claimed.
Akatsuka does not teach wherein the at least two mesogenic structures are mesogenic structures represented by the following Formula (3): 
    PNG
    media_image4.png
    82
    272
    media_image4.png
    Greyscale
 (3) wherein, in Formula (3), each of R3 to R6 independently represents a hydrogen atom. Although Katagi et al. (WO 2016/104772 A1, cited in IDS, US 2017/0349695 A1 is English language equivalent and is used for citation) teaches trans-4-[4-(2,3-epoxypropoxy)phenyl]cyclohexyl 4-(2,3-epoxypropoxy)benzoate that is an epoxy resin monomer having a mesogen backbone and having two glycidyl groups in a molecular thereof [0189], which is reacted with a divalent phenol compound having, as substituents, two hydroxyl groups on a benzene ring thereof to obtain an epoxy compound [0188] represented by the following formula 
    PNG
    media_image5.png
    71
    390
    media_image5.png
    Greyscale
 [0186], wherein each X independently represents a divalent group having a mesogen backbone, and Y represents a phenylene group optionally having a substituent [0187], the specification of the instant application provides evidence of unexpected results. Specifically, Examples 1 and Comparative Example 4 in the specification of the instant application were identical, except that the epoxy resin in Example 1 was prepared by reacting a mesogenic epoxy monomer having the formula 
    PNG
    media_image6.png
    72
    345
    media_image6.png
    Greyscale
 with 4,4’-dihydroxybiphenyl [0133-0135], and the epoxy resin in Comparative Example 4 was prepared by reacting the mesogenic epoxy monomer with hydroquinone [0146]. The results were that Example 1 had a fracture toughness after curing of 2.1 MPa·m1/2 and a viscosity at 70°C of 34 Pa·s before curing, and Comparative Example 4 had a fracture toughness after curing of 1.6 MPa·m1/2 and a viscosity at 70°C of 926 Pa·s before curing [0150, Table 1]. Also, Example 2 was identical to Example 1, except that the epoxy resin in Example 2 was prepared by reacting the mesogenic epoxy monomer with 2,2’-dihydroxybiphenyl [0136-0138], and the result was that Example 2 had a fracture toughness after curing of 1.8 MPa·m1/2 and a viscosity at 70°C of 20 Pa·s before curing [0150, Table 1]. Therefore, an epoxy compound having at least two mesogenic structures represented by the claimed Formula (3) and at least one divalent biphenyl group had lower viscosity at 70°C before curing and greater fracture toughness after curing compared to the same epoxy compound having a divalent phenyl group in place of the divalent biphenyl group. These results would have been unexpected before the effective filing date of the claimed invention because the prior art of record do not teach or suggest a different in viscosity at 70°C before curing and fracture toughness after curing between an epoxy compound having at least two mesogenic structures represented by the claimed Formula (3) and at least one divalent biphenyl group and the same epoxy compound having a divalent phenyl group in place of the divalent biphenyl group. Another reason for this is that Akatsuka teaches that their epoxy resin with one mesogen contained in a molecule is optionally biphenyl epoxy resin, terphenyl epoxy resin, phenylbenzoate epoxy resin, or stilbene epoxy resin [0021], and Akatsuka does not teach or suggest that the structure of the at least two mesogenic structures would have affected viscosity at 70°C before curing and fracture toughness after curing and does not teach or suggest a preference for one over the other. Additionally, Katagi’s teachings read on Comparative Example 4 in the specification of the instant application because Katagi teaches that their epoxy compound is obtained by reacting an epoxy resin monomer having a mesogen backbone and having two glycidyl groups in a molecule thereof with a divalent phenol compound having, as substituents, two hydroxyl groups on a benzene ring thereof [0188], wherein the epoxy resin monomer having a mesogen backbone and having two glycidyl groups in a molecular thereof is trans-4-[4-(2,3-epoxypropoxy)phenyl]cyclohexyl 4-(2,3-epoxypropoxy)benzoate [0189].
Since claim 14 recites an epoxy resin composition comprising the epoxy resin according to claim 1, and since claim 1 is allowed, claim 14 is also allowed.
Since claim 18 recites an epoxy resin cured product comprising a cured product of the epoxy resin composition according to claim 14, and since claim 14 is allowed, claim 18 is also allowed.
Since claim 19 recites a composite material comprising the epoxy resin cured product according to claim 18, and since claim 18 is allowed, claim 19 is also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767